Title: From Louisa Catherine Johnson Adams to John Adams, 20 January 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 20 Jany. 1822.
				
				Being much better in health I seize the opportunity of writing a few lines to you and your brother—There are some actions my Son that are altogether above praise and that can only be rewarded by the consciousness of having done well and deserved the approbation of the virtuous and the good—rest assured that such actions sink deep into your Mothers heart and that she prays fervently to her Maker to reward them as from him alone all blessings spring—Your expedition in the Sleigh proved fortunate for you as you certainly must have been in great danger beware of imprudence and do not wantonly expose yourself or your brother to accidents that may prove fatal to you and ruinous to my future peace—Your father has heard nothing from Cambridge as the President has not condescended to gratify his request to know your standing—If you persevere in your exertions which are so honourable and so highly meritorious you must obtain all the success which the most ambitious can desire and you will have the satisfaction of knowing that you owe them it only to yourself—God Bless you my Dear Boy give my love to all and tell Mrs. Adams to have all the Caps worked excepting the Cambrick which I do not think fine enough and to send one at a timeYours ever
				
					L. C. Adams
				
				
					Of the Cambrick Abigail and Elizabeth must each make a Night Cap—
				
			